UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1518


FATOUMATTA JALLOW,

                Petitioner,

          v.

DANA JAMES BOENTE, Acting Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 19, 2017               Decided:   February 8, 2017


Before TRAXLER, DIAZ, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Cindy S. Ferrier, Assistant Director,
Victoria M. Braga, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fatoumatta     Jallow,     a    native     and    citizen   of   The    Gambia,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal from the immigration judge’s

denial of her asylum application as time-barred.                        The agency

granted Jallow’s request for withholding of removal under 8 U.S.C.

§ 1231(b)(3) (2012).

     On appeal, Jallow challenges the agency’s determination that

she failed to establish extraordinary circumstances to excuse the

untimely   filing    of   her       asylum     application.       See    8    U.S.C.

§ 1158(a)(2)(B), (D) (2012).             We lack jurisdiction to review this

determination   pursuant      to     8    U.S.C.      § 1158(a)(3)    (2012),   and

conclude that Jallow has failed to properly raise a constitutional

claim or question of law that would fall under the exception set

forth in 8 U.S.C. § 1252(a)(2)(D) (2012). *              See Mulyani v. Holder,

771 F.3d 190, 196-97 (4th Cir. 2014); Gomis v. Holder, 571 F.3d

353, 358-59 (4th Cir. 2009).              Given this jurisdictional bar, we

cannot review the underlying merits of Jallow’s asylum claims.




     * We lack jurisdiction over Jallow’s due process claims on
the ground that she failed to raise them on appeal to the Board.
See 8 U.S.C. § 1252(d)(1) (2012) (“A court may review a final order
of removal only if . . . the alien has exhausted all administrative
remedies available to the alien as of right.”); Kporlor v. Holder,
597 F.3d 222, 226 (4th Cir. 2010) (“It is well established that an
alien must raise each argument to the [Board] before we have
jurisdiction to consider it.” (internal quotations omitted)).

                                           2
Accordingly, we dismiss the petition for review.             We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                           PETITION DISMISSED




                                       3